Bell, J.
There appears to have been a total want of proof that the articles sold to the minor, were necessaries, or suitable to his condition in life. The only evidence on this subject was the testimony of the guardian, who was called as a witness by the plaintiff below, and who appears to have testified without any objection. He stated that he considered many of the articles unnecessary for his ward, and that he thought the account highly extravagant, &c. There was certainly no evidence on this point to sustain the verdict of the jury. We are also of opinion that it was competent for the defendant below to show that there were other clerks in the mercantile establishment at the time of the sale of the goods charged in the account. It appears that most of the articles were charged in the sales-book in the handwriting of the partner Willis, and the evidence was perhaps sufficient to establish the sale and delivery of the goods. But if there were other clerks in the establishment than those who testified on the trial, the defendant ought to have been permitted to show the fact as affecting the credibility of the other witnesses, and especially of the partner Willis. Because the court did not permit this testimony to be offered, and because there was no evidence that the articles were necessary for the minor, or suitable to his estate in life, the judgment of the court below is reversed and and the cause rejnanded.
Beversed and remanded.